DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 1, 2022 cancelled no claims.  Claims 1-2, 4-6, 12-13, 15 and 20 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Claim Interpretation
Below is a list of claim terms and their interpretations:
Media Push Server: A server that performs media delivery or content delivery to a terminal device (based on paragraph 30 of the applicant’s specification).
Source Material of Media Content: Advertising content which may include one or more of the following: text, a picture, an animation, a video, an audio, interactive data, code written by using computer language, and so on (based on paragraph 7 of the applicant’s specification which discloses the material of media content is material of target media content and paragraph 53 which discloses that material refers to data serving as a carrier of media content which may include one or more of the following: text, a picture, an animation, a video, an audio, interactive data, code written by using computer language, and so on).
Source Text Material: Advertising content which includes at least text (based on paragraph 7 of the applicant’s specification which discloses the material of media content is material of target media content and paragraph 53 which discloses that material refers to data serving as a carrier of media content which may include one or more of the following: text, a picture, an animation, a video, an audio, interactive data, code written by using computer language, and so on)
Reward: something of value a user such as time for viewing media content or additional media content (based on the commonly understood meaning of the term as there are no definitions provided in the applicant’s specification and the two examples provided in paragraphs 31 and 32 of the applicant’s specification)
Computer-readable storage medium: Non-transitory computer-readable storage medium (based on paragraph 109 of the applicant’s specification which is the only disclosure of a computer readable storage medium, and indicates that that the storage medium is a non-volatile computer readable storage medium that must be one a floppy disk, a hard disk, a magnetic disk, an optical disc (such as a CD-RON, CD-R, CD-RW, DVD-ROM, DVD- RAM, DVD-RW, and DVD+RW), a magnetic tape, a non-volatile storage card, and a ROM.  The set is closed ended and there is no indication in the specification for support of any other type of storage medium).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are directed to a method, device and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 
providing an online service to a user, the online service providing a media reward to the user for continuously using the online service for longer than a preset time length; 
at a preset time value prior to the continuous online service provided to the user reaching a preset time length: determining a source text material for the media award;
 generating the media award as a picture converted from the source text material; and 
extracting media content from the media reward;
In response to the continuous online service provided to the user reaching the preset time length: 
presenting the media content to the user for an authentication and as the media reward, wherein the media content extracted from the media reward comprises a collection of images with at least one inverted image and at least and at least one un-inverted image, and a textual prompt asking the user to identify the at least one inverted image, wherein the authentication is intended as a human-machine detection; and 
modifying service data including access and usage information recorded by the online service and corresponding to an existing account of the user to reflect the media reward after the media content is presented to the user and after successful authentication using the media content.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising, marketing or sales related activities or behaviors” by gathering data about a user, analyzing the data, determining a result of the analyzing, generating tailored content, and transmitting the tailored content to the user, followed by gathering additional user data, analyzing the additional data, determining a reward based on the analyzing, and providing the reward to the user. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a terminal device or a server having a processor and a memory, the memory storing computer-readable instructions and a media push server. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a terminal device or a server having a processor and a memory, the memory storing computer-readable instructions and a media push server to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general-purpose computer (as evidenced from Fig. 10 and paragraphs 30 and 88-89 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, in addition to being considered as part of the abstract idea are also considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: presenting the media content to the user as authentication for a reward.  Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-11 and 13-19 appear to merely further limit the abstract idea by adding steps related to obtaining an interaction result and performing authentication which is considered part of the abstract idea (Claim 2 and 13); further limit the generating and presenting steps of the identified abstract idea (Claims 3 and 14); further limit the obtaining, presenting and performing of authentication steps of the identified abstract idea (Claims 4, 5, 15 and 16); further limit the obtaining step of the abstract idea (Claims 7 and 8); adding additional steps relating to setting a timer and determining a duration based on the timer which are steps that are considered part of the abstract idea (Claim 9); adding steps related to obtaining duration data and determining that the duration has reached a preset time length which is considered to be part of the abstract idea (Claims 10 and 11); adding additional steps regarding setting a timer or obtaining duration data, obtaining source material, and generating media content which is considered to be part of the abstract idea(Claims 18 and 19), and as such are part of the identified abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes); do not add any additional elements that have no previously been address and as such are “directed” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes); and do not add “significantly more” than an abstract idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 12, and 20 have been amended to recite: generating the media reward as a picture converted from the source text material; and extracting media content from the media reward.  While the applicant’s specification has support for generating the media reward as a picture converted from the source text material in paragraph 67 of the applicant’s specification where it states “In some examples, the picture may be generated according to a non-picture material in the material. For example, the one segment of text in the material may be converted into a picture presenting the text.  However, there is no disclosure in the applicant’s specification of extracting media content from the media reward.  The applicant’s specification makes no mention of extracting any type of media content from the media reward.  The closest disclosure is dividing or segmenting the media reward into a plurality of subpictures as disclosed in paragraph 67 where it states “The picture may be divided or segmented in various manners. For example, the picture may be divided into the plurality of sub-pictures in a horizontal direction or a vertical direction. For another example, the picture may be divided in both the horizontal direction and the vertical direction in a preset dividing manner, for example, 2x2 or 3x2, to obtain the plurality of sub-pictures. For another example, the dynamic picture may be divided in units of frames, some or all of the frames are selected as the sub-pictures. Other manners for division may be contemplated, and they are not listed herein”.  However, dividing or segmenting a picture into a plurality of subpictures does not require any type of extraction of media content from the picture because it does not require the extraction of any type of information from the picture itself.  Instead, it merely requires determining how to segment the media reward picture and then segmenting the media reward picture into a plurality of subpictures that are considered media content.  While the applicant’s specification does disclose in paragraphs 68-72 that the invention must be able to determine a location of each subpicture relative to the original picture in order for it to determine the that the user has moved the subpicture to the proper place, this location information was not part of the original media reward picture and as such is not extracted, but rather determined based on the segmenting that occurs.  Dependent claims 2-11, and 13-19 fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency.  As such, it is clear that the applicant does not have support for the limitation “extracting media content from the media reward” and the claims as amended fail to comply with the written description requirement.  For the purpose of prosecuting the claims, the examiner is going to interpret the limitation as “segmenting the media reward picture into media content comprising at least two images that are subpictures of the media reward picture”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (PGPUB: 2010/0306055) in view of Wen et al. (PGPUB: 2015/0358689) in further view of Banday et al. (Image Flip CAPTCHA, July 25, 2009, The ISC International Journal of Information Security, Volume 1 Number 2, pp.105-123).
	
Claims 1, 12, and 20:  Kolb discloses a media pushing method, device and computer-readable storage medium, applied to a terminal device or a server having a processor, comprising: 
a terminal device or a server having a processor and a memory, the memory storing computer-readable instructions (Kolb: Paragraph 19 – server that communicates over a network with a second computer operated by the user; executing a set of instructions on the processor of the computer that implements the techniques discussed herein; 42 – computing devices includes at least one processing unit and memory);
providing an online service to a user, the online service providing a media reward to the user for continuously using the online service for longer than a preset time length (Kolb: Paragraph 19 - upon receiving from the user within the input component a challenge response, compare the challenge response to the solution, and to, upon equating the challenge response and the solution, present a reward within the application to the user; 26 – the application may comprise a media renderer that may be capable of rendering a media item (e.g., a picture, video or audio segment, an interactive model, or a document) that the reader requests to have rendered; application may comprise an online service that is provided by a server; at a certain point in the media segment, the user may be presented with a challenge asking about the advertisement information and allowing the user to continue viewing the media segment only if a correct answer is provided; 33 - the challenge may be presented in an already-executing application (e.g., between levels of a game being played by the user, or before performing a task in a utility application); the application may be suspended before presenting the challenge, and the reward may be presented by resuming the application);
at a preset time value prior to the continuous online service provided to the user reaching the preset time length: determining a source text material for the media reward from a media push server; and generating the media reward as a picture converted from the source text material; and 
Kolb disclose:
determining a source text material for the media award from a media push server (Kolb: Paragraph 25 - the computer may access the advertisement from another website that hosts the advertisement; or may receive the advertisement from an advertiser; or may natively host or generate the advertisement to be utilized by these techniques; Fig. 1 - example of source text material defined as an advertisement that contains text); and
generating the media reward as a picture converted from source text material (Kolb: Paragraph 26 - a media segment may incorporate some information that is programmatically extracted from the advertisement; Paragraph 27 – programmatically analyzing a visual advertisement (source text material), such as a video segment to identify a visual aspect (media reward); Figure 1 is an example of a video aspect (picture) generated from a video segment of a visual advertisement, wherein the video segment included text and as such is a source text material; Paragraph 26: the visual aspect is a media reward because it is the solution to the challenge and allows the user to continue viewing the media segment (reward) only if a correct answer is provided); 
extracting media content from the media reward (Kolb: Paragraph 18: an example of a challenge (media content) and solution in the form of a jigsaw puzzle that may be programmatically generated from FIG. 1; the picture may be segmented to form sliding tiles, which, when randomly mixed and presented, comprise the challenge; the solution comprises an arrangement of the sliding tiles matching Fig.1, and the user may be permitted to assemble a challenge response by sliding tiles in order to achieve the solution; Paragraph 27 - a generating the challenge as a query relating to the visual aspect, and generating the solution as a description of the visual aspect; many types of image analysis may be utilized to generate a challenge and a solution therefrom that may be integrated into the application; Figs. 2 and 3 – example of media content extracted from the visual aspect (media reward) of Figure 1); and
Kolb does not specifically state that the determining and generating is performed at a preset time value prior to the continuous online service provided to the user reaching the preset time length. 
However, the analogous art of Wen discloses that it is well known to pre-fetch media content prior to a break point by utilizing a predetermined amount of time prior to the break to begin pre-fetching process in at least paragraphs 17 through 19.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the steps of determining of a source material and generating the media reward as disclosed by Kolb utilizing the pre-fetching process disclosed by Wen. The motivation ensure that the content provider serves an appropriate media reward and avoids further delays in serving and displaying the media reward (Wen: Paragraph 3)
In response to the continuous online service provided to the user reaching the preset time length (Kolb: Paragraph 25 - a certain point in the media segment is the user reaching a preset time length; 33 - between levels of a game means that the user has reach a preset time length in the game associated with the level):
presenting the media content to the user for authentication and as the media reward wherein the media content extracted from the media reward comprises a collection of images with at least one inverted image and at least one un-inverted image, and a textual prompt asking the user to identify the at least one inverted image, wherein the authentication is intended as a human-machine detection; 
Kolb discloses presenting the media content to the user for authentication and as the media reward, wherein the media content comprises a collection of images , and a textual prompt asking the user to identify a feature of the image and then comparing the response to a solution, and determining whether the response equates to the solution in at least, wherein the authentication is intended as a human-machine detection paragraphs 18 and 32 (Kolb: Paragraph 18 - the picture comprising the advertisement may be segmented to form sliding tiles; and an authentication challenge that requires a visual analysis of a plurality of images along with a textual prompt such as “which of these pictures is correctly colored to match the advertisement?”; 32 - comparing the challenge response with the solution, and of determining whether the challenge response equates to the solution).
Kolb does not disclose wherein the media content includes at least one inverted image and at least one un-inverted image, and a textual prompt asking the user to identify the at least one inverted image.
The analogous art of Banday discloses that it well known when providing an authentication challenge to provide a media content that includes at least one inverted image and at least one un-inverted image and the user is required to select the images based on the image orientation on at least page 108, column 2, lines 12- 26 (user instructed to identify every non-flipped image set of eight images in which three images appear as normal without any flip and the rest appear in a flipped state) and page 109, column 2, last 3 lines through page 110, column 1, line 5 (“ A CAPTCHA image shown in Figure 5 depicts this technique. As can be seen from this image that there are 16 groups and individual photographs out of which five are in non-flipped state. The user needs to click on these photographs to gain entry into the system. A chosen size of the CAPTCHA image can have more or less than 16 sub-photographs so as to make segmentation difficult.).
Kolb and Banday are clearly analogous art as they are both directed to providing image-based authentication of users.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, included an authentication challenge requiring the user to identify the orientation of images in a media content that includes a collection of images wherein the collection comprises at least one inverted image and at least one un-inverted image as taught by Banday in the authentication challenges of Kolb.  The motivation for doing so is to offer all of the benefits of image-based CAPTCHAs; grant improved security, consume less Web page area than most image-based techniques and at the same time improve the user-friendliness (Banday: Abstract).
Kolb, Wen and Banday do not specifically state that the user is asked to identify the inverted image.
Kolb, Wen and Banday do disclose identifying features of a set of images such as color or orientation.  One of ordinary skill in the art, would realize that the references cannot be reasonably expected to disclose all possible features and orientations that can be used for authentication, and that simple modifications of the disclosed feature and/or orientations would have a reasonable expectation of success.  A person of ordinary skill in the art would have good reason to pursue such simple modifications that are within his or her technical grasp. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, at attempt such simple modification such as simply modifying Kolb, Wen and Banday to require the user to select the inverted image, instead of the un-inverted image as disclosed by Banday and associating the selection of the inverted images with the correct solution.  Such a modification would be a trivially simple modification to one of ordinary skill in the art and that such a modification would have a reasonable expectation of success. Such success is likely the product of not innovation but of ordinary skill and common sense. The rational for doing so is that it would be obvious to try as it merely requires the person of ordinary skill in the art to choose from a finite number of identified, predictable orientations and would have a reasonable expectation of success.
modifying service data including access and usage information recorded by the online service and corresponding to an existing account of the user to reflect the media reward after the media content is presented to the user and after successful authentication using the media content. (Kolb: Paragraph 26 - allowing the user to continue viewing the media segment only if a correct answer is provided; 33 - the challenge may be presented in an already-executing application (e.g., between levels of a game being played by the user, or before performing a task in a utility application); the application may be suspended before presenting the challenge, and the reward may be presented by resuming the application; participation in the online service (e.g., registering a user account for a website; the computer may comprise a provider of an online service, and the user may have requested participation in the online service (e.g., registering a user account for a website, or posting an entry in an online forum); the application may present the challenge as a precondition of permitting the participation, and presenting the reward may comprise permitting the participation of the user in the online service);

Claims 2 and 13: Kolb, Wen and Banday disclose the method according to claim 1 and the device according to claim 12, before modifying the service data, further comprising: 
in response to an interactive operation performed by the user on the media content presented as authentication for the media reward, obtaining an interaction result (Kolb: Paragraph 21 - The user may then view and evaluate the challenge, and may attempt to solve the challenge by submitting a challenge response. The challenge response may then be delivered by the client computer to the computer webserver configured to host the application; 30 - the challenge involves a degree of user interaction with the advertisement in addressing the challenge and preparing the challenge response, because the relationship of the challenge to the solution is based on the information extracted from the advertisement); 
performing the authentication for the media reward on the user according to the interaction result (Kolb: Paragraph 21 - In order to handle the challenge response, the system may comprise a challenge response evaluating component, which may be configured to receive the challenge response and to compare the challenge response to the to the solution; 32 - comparing the challenge response with the solution, and of determining whether the challenge response equates to the solution; 33 - rewards may be presented to the user upon equating the challenge response with the solution).

Claims 3 and 14: Kolb, Wen and Banday disclose the method according to claim 2 and device according to claim 13, wherein the generating the media content as a picture converted from the source text material comprises: 
obtaining at least one presentation element according to the source text material, and setting a presentation attribute of each presentation element (Kolb: Paragraph 27 - an automated segmentation  of the advertisement, wherein the challenge involves displaying the segments (presentations elements) in an incorrect order (presentation attribute), the solution involves the correct ordering (presentation attribute) of the segments (presentation element), and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response. A challenge may be generated from an advertisement by applying such techniques to produce an altered image (presentation element) (e.g., removing one or more shapes or colors from the image; extracting only an identified shape, face, or object from the image; or dividing the image along detected gradients or boundaries (presentation attributes)) and challenging the user to interact with the image, e.g., to derive the original image or to identify missing information); and 
wherein presenting the media content comprises presenting the at least one presentation element according to the presentation attribute (Kolb: Paragraph 27 – the challenge involves displaying (presenting) the segments (presentations elements) in an incorrect order (presentation attribute) and the solution involves the correct ordering (presentation attribute) of the segments (presentation elements)). 

Claims 4 and 15: Kolb, Wen and Banday disclose the method according to claim 3 and the device according to claim 14:
wherein obtaining at least one presentation element according to the source text material, and setting a presentation attribute of each presentation element further comprises: 
generating a picture from the source text material (Kolb: Paragraph 19 -programmatic analysis may be applied to the advertisement, e.g., image analysis, natural-language parsing, or letter-matching algorithms; 27 - programmatically analyzing the image to identify a visual aspect, generating the challenge as a query relating to the visual aspect, and generating the solution as a description of the visual aspect); 
dividing the picture into a plurality of portions (Kolb: Paragraph 27 - an automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response); 
generating a plurality of sub-pictures corresponding to the plurality of portions (Kolb: Paragraph 27 - an automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response); and 
setting a presentation location of each sub-picture, wherein a presentation location of at least one sub-picture is different from a presentation location corresponding to the sub-picture in the picture (Kolb: Paragraph 27 - an automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response); 
wherein presenting the at least one presentation element comprises: 
presenting the plurality of sub-pictures according to the presentation location of each sub-picture (Kolb: Paragraph 27 - an automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response);
wherein obtaining an interaction result comprises: 
in response to a moving operation performed by the user on some or all of the sub-pictures, determining a second presentation location of each sub-picture (Kolb: Paragraph 27 - an automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response);
 and wherein performing authentication on the user according to the interaction result comprises: 
determining whether the second presentation location of any sub-picture is different from the presentation location corresponding to the sub-picture in the picture (Kolb: Paragraph 27 - An automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response. These challenges and responses may be integrated, e.g., as in the sliding tile puzzle presented in FIG. 3, or as a jigsaw puzzle, as a scavenger hunt, etc.; 32 - The challenge response may be determined to equate to the solution only if a complete match exists or the challenge response may be equated with the solution if the comparison falls within a degree of tolerance.); and 
determining that the authentication for the media reward on the user fails if the second presentation location of any sub-picture is different from the presentation location corresponding to the sub-picture in the picture (Kolb: Paragraph 32 - The challenge response may be determined to equate to the solution only if a complete match exists or the challenge response may be equated with the solution if the comparison falls within a degree of tolerance.; 33 - rewards may be presented to the user upon equating the challenge response with the solution);
otherwise, determining that the authentication of the media reward on the user succeeds (Kolb: Paragraph 32 - The challenge response may be determined to equate to the solution only if a complete match exists or the challenge response may be equated with the solution if the comparison falls within a degree of tolerance.; 33 - rewards may be presented to the user upon equating the challenge response with the solution).

Claims 5 and 16: Kolb, Wen and Banday disclose the method according to claim 3 and the device according to claim 14: 
wherein obtaining at least one presentation element according to the source text material, and setting a presentation attribute of each presentation element further comprises: 
obtaining a plurality of presentation elements from the source text material (Kolb: Paragraph 27 - An automated segmentation of the advertisement, wherein the challenge involves displaying the segments (plurality of presentation elements) in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response); and
setting a presentation form of each presentation element, wherein there are at least two presentation forms that are set for the plurality of presentation elements (Kolb: Paragraph 27 - an automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order (first presentation form is the location of each segment in an incorrect order), the solution involves the correct ordering (second presentation form is the location of each segment in a correct order) of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis (which is also a plurality of presentation forms for each of the segments)) to produce a challenge response); 
wherein presenting the at least one presentation element comprises: 
presenting the plurality of presentation elements to the user according to a presentation form of each presentation element (Kolb: Paragraph 27 - an automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response); and 
providing prompt information for the user, to prompt the user to perform an operation on presentation elements in a specified presentation from among the at least two presentation forms (Kolb: Paragraph 4 - “which words best describe the colors of this image?”; “how many faces are shown here?”; or “where is the red object in relation to the blue object?”; 18 - “which of these pictures is correctly colored to match the advertisement?”; 19 - The instructions of the method are also configured to present the challenge to the user within the application, as well as an input component configured to accept input from the user (e.g., a textbox configured to receive textual input; a voice-recognition component configured to receive voice input; or an interactive interface that allows a user to operate a puzzle, such as by entering letters in the crossword puzzle, such as by typing letters in with a keyboard, or dragging-and-dropping letters onto the puzzle, or by sliding tiles in the sliding-tile puzzle.)
wherein obtaining the interaction result comprises: 
in response to a selection operation performed by the user on some or all of the presentation elements, determining a presentation element selected by the user (Kolb: Paragraph 27 - an automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response); and 
wherein performing authentication for the media reward on the user according to the interaction result comprises: 
comparing the determined presentation element with the presentation element corresponding to the specified presentation form (Kolb: Paragraph 27 - An automated segmentation of the advertisement, wherein the challenge involves displaying the segments in an incorrect order, the solution involves the correct ordering of the segments, and the user is permitted to manipulate the segments (e.g., moving, swapping, rotating, scaling, or flipping the segments, or ordering a set of video segments along a chronological axis) to produce a challenge response. These challenges and responses may be integrated, e.g., as in the sliding tile puzzle presented in FIG. 3, or as a jigsaw puzzle, as a scavenger hunt, etc.; 32 - The challenge response may be determined to equate to the solution only if a complete match exists or the challenge response may be equated with the solution if the comparison falls within a degree of tolerance.), and 
determining that the authentication for the media reward on the user fails if the determined presentation element is inconsistent with the presentation element corresponding to the specified presentation form (Kolb: Paragraph 32 - The challenge response may be determined to equate to the solution only if a complete match exists or the challenge response may be equated with the solution if the comparison falls within a degree of tolerance.; 33 - rewards may be presented to the user upon equating the challenge response with the solution); and 
determining that the authentication of the media reward on the user succeeds if the determined presentation element is consistent with the presentation element corresponding to the specified presentation form (Kolb: Paragraph 32 - The challenge response may be determined to equate to the solution only if a complete match exists or the challenge response may be equated with the solution if the comparison falls within a degree of tolerance.; 33 - rewards may be presented to the user upon equating the challenge response with the solution).

Claims 6 and 17: Kolb, Wen and Banday disclose the method according to claim 3 and the device according to claim 14: 
wherein obtaining at least one presentation element according to the source text material, and setting a presentation attribute of each presentation element comprises: 
obtaining at least two segments of text from the source text material, and setting a presentation attribute of each segment of text (Kolb: Paragraph 19 - The challenge and the solution may take many forms, such as a factual or visual puzzle or a question-and-answer pair, and may be generated by many forms of programmatic analysis that may be applied to the advertisement, e.g., image analysis, natural-language parsing, or letter-matching algorithms; 28 - If an advertisement includes text describing a product, an automated algorithm might challenge the user to provide some of the facts illustrated in the advertisement. For such advertisements, the techniques discussed herein may be applied by programmatically analyzing the advertisement to identify a factual aspect, generating the challenge as a query soliciting the factual aspect, and generating the solution as the factual aspect. For example, a natural-language parsing algorithm might automatically identify pairs of words denoting a fact (e.g., an adjective/noun pair might comprise a fact or description. The algorithm may generate many types of challenges and responses (e.g., “how many MPG?”; “35 represents the number of: (a) MPG highway, (b) MPG city, (c) horsepower, (d) price”; “the MPG highway measure is: (a) 10-20; (b) 20-30; (c) 30-40 . . . ”)) Figure 2, item 22 – Shows the presentation forms for three segments of text taken from the source material of Figure 1, each of the segments of text have presentation attributes such a typeface, size, location, and direction); 
wherein presenting the at least one presentation element comprises: 
presenting the at least two segments of text to the user according to a presentation form of each segment of text (Kolb: Figure 2, item 22 - Shows at least three segments of text present to the user according to the presentation form (size, location, typeface and direction) of each segment); 
presenting at least two interaction regions, wherein each interaction region corresponds to one segment of text in the at least two segments of text, and a presentation attribute of each interaction region is set to be the same as a presentation attribute set for the corresponding text (Kolb: Figure 2, item 22 - Shows at least thirteen interaction regions corresponding to at least three segments of text and the presentation attributes such as size, location, typeface, and direction of each presentation region is set to be the same as the presentation attribute set for the corresponding text)
providing prompt information for the user, to prompt the user to perform a matching operation on the at least two segments of text and the at least two interaction regions (Kolb: Figure 2, item 22 - Shows prompts such as the numbers 1, 2, and 3 associated with the interactive crossword puzzle and the at least three corresponding clues are below the crossword puzzle and providing textual prompts to prompt the user to perform a matching operation on the at least thirteen interactive regions of the crossword puzzle); 
wherein obtaining an interaction result comprises: 
in response to an operation performed by the user on the text or the interaction region, determining text corresponding to each interaction region after the user performs the operation (Kolb: Figure 2, item 24 shows the solution to the challenge; Paragraph 21 - The user may then view and evaluate the challenge, and may attempt to solve the challenge by submitting a challenge response (e.g., a solution to a puzzle, a text entry in a textbox, a correct set of input controlling a game, etc.). The challenge response may then be delivered by the client computer to the webserver computer. In order to handle the challenge response, the system may comprise a challenge response evaluating component, which may be configured to receive the challenge response within the input component generated by the user and to compare the challenge response to the to the solution 24. If the challenge response evaluating component equates the challenge response with the solution 24, the challenge response evaluating component may then present a reward) ; and 
wherein performing authentication on the user according to the interaction result comprises: 
determining whether each interaction region and the corresponding text after the user performs the operation have a same presentation attribute (Kolb: Figure 2, item 24 shows the solution to the challenge; Paragraph 21 - The user may then view and evaluate the challenge, and may attempt to solve the challenge by submitting a challenge response (e.g., a solution to a puzzle, a text entry in a textbox, a correct set of input controlling a game, etc.). The challenge response may then be delivered by the client computer to the webserver computer. In order to handle the challenge response, the system may comprise a challenge response evaluating component, which may be configured to receive the challenge response within the input component generated by the user and to compare the challenge response to the to the solution 24. If the challenge response evaluating component equates the challenge response with the solution 24, the challenge response evaluating component may then present a reward), and 
determining that the authentication for the media reward on the user fails if each interaction region and the corresponding text after the user performs the operation do not have the same presentation attribute (Kolb: Figure 2, item 24 shows the solution to the challenge; Paragraph 21 - The user may then view and evaluate the challenge, and may attempt to solve the challenge by submitting a challenge response (e.g., a solution to a puzzle, a text entry in a textbox, a correct set of input controlling a game, etc.). The challenge response may then be delivered by the client computer to the webserver computer. In order to handle the challenge response, the system may comprise a challenge response evaluating component, which may be configured to receive the challenge response within the input component generated by the user and to compare the challenge response to the to the solution 24. If the challenge response evaluating component equates the challenge response with the solution 24, the challenge response evaluating component may then present a reward); and 
determining that the authentication for the media reward on the user succeeds if each interaction region and the corresponding text after the user performs the operation have the same presentation attribute (Kolb: Figure 2, item 24 shows the solution to the challenge; Paragraph 21 - The user may then view and evaluate the challenge, and may attempt to solve the challenge by submitting a challenge response (e.g., a solution to a puzzle, a text entry in a textbox, a correct set of input controlling a game, etc.). The challenge response may then be delivered by the client computer to the webserver computer. In order to handle the challenge response, the system may comprise a challenge response evaluating component, which may be configured to receive the challenge response within the input component generated by the user and to compare the challenge response to the to the solution 24. If the challenge response evaluating component equates the challenge response with the solution 24, the challenge response evaluating component may then present a reward).

Claims 7 and 8: Kolb, Wen and Banday disclose the method according to claim 1, wherein obtaining the source text material of the media content, generating the media content according to the source text material, and presenting the media content to the user comprises: 
obtaining, by the terminal device or the server, the source text material from the server (Kolb: Paragraph 25 - the computer may access the advertisement from another website that hosts the advertisement; or may receive the advertisement from an advertiser; or may natively host or generate the advertisement to be utilized by these techniques); 
generating the media content or rendering data of the media content by using the source text material (Kolb: Paragraph 26 - a media segment may incorporate some information that is programmatically extracted from the advertisement); 
providing the media content or rendering data to the display device and displaying the media content in the display device of the terminal device (Kolb: Paragraph 26 - at a certain point in the media segment, the user may be presented with a challenge asking about the advertisement information; 32 - comparing the challenge response with the solution, and of determining whether the challenge response equates to the solution).

Claims 9-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (PGPUB: 2010/0306055) in view of Wen et al. (PGPUB: 2015/0358689) in further view of Banday et al. (Image Flip CAPTCHA, July 25, 2009, The ISC International Journal of Information Security, Volume 1 Number 2, pp.105-123) in further view of Alhadeff et al. (PGPUB: 2013/0080242)

Claims 9, 10, 11, 18 and 19: Kolb, Wen and Banday disclose the method according to claim 1 and the device according to claim 12, wherein the processor, when executing the instructions, is further configured to: 
determining that the online duration of the user using the online service reaches a preset time length (Kolb: Paragraph 26 - At a certain point in the media segment the user may be presented with a challenge asking about the advertisement information and allowing the user to continue viewing the media segment only if a correct answer is provided
obtain the source text material from the server (Kolb: Paragraph 25 - the computer may access the advertisement from another website that hosts the advertisement; or may receive the advertisement from an advertiser; or may natively host or generate the advertisement to be utilized by these techniques); 
generating the media content or rendering data of the media content by using the source text material (Kolb: Paragraph 26 - a media segment may incorporate some information that is programmatically extracted from the advertisement); 
providing the media content or rendering data to the display device and displaying the media content in the display device of the terminal device (Kolb: Paragraph 26 - at a certain point in the media segment, the user may be presented with a challenge asking about the advertisement information; 32 - comparing the challenge response with the solution, and of determining whether the challenge response equates to the solution).
set a timer for monitoring the online duration of the user using the online service or periodically obtain the online duration of the user using the online service from the server or determining, according to a message received by the device, that the online duration of the user using the online service reaches the preset time length.
Kolb, Wen and Banday disclose determining that the online duration of the user using the online service reaches a preset time length in at least paragraph 26 of Kolb where he discloses that at a certain point in the media segment the user may be presented with a challenge asking about the advertisement information and allowing the user to continue viewing the media segment only if a correct answer is provided.  
Kolb, Wen and Banday do not specifically disclose how the present time length of a user reaching a certain point in the media segment is determined.  Thus, Kolb, Wen and Banday do not disclose that the online duration is obtained by setting a timer for monitoring the online duration of the user using the online service, periodically obtain the online duration of the user using the online service from the server or determining, according to a message received by the device, that the online duration of the user using the online service reaches the preset time length. 
However, the analogous art of Alhadeff discloses that it is well known to: 
set a timer, for use in inserting an interactive challenge and response message, that monitors the online duration of the user using the online service and determining that the online duration of the user using the online service reaches the preset time length when the online duration monitored by the timer reaches the preset time length in at least paragraphs 22, 25, 133 (Alhadeff: Paragraph 22 - Challenge generator, and challenge-response module is disposed on the server and/or the client device; 25 - The challenge is presented to each user by interrupting the play of the targeted multimedia content after an interrupt time period. The interrupt time period is less than duration of the targeted multimedia content. A timer is provided to begin counting the interrupt time period at the start of the play of the multimedia content. When the timer reaches the interrupt time period, the play of the multimedia content is interrupted to present the challenge to the user; 133 - One or more challenges are presented at one or more times or at different time periods or time intervals, during or after the multimedia content is played. For example, the first challenge is presented half way through the play of a multimedia clip and the second challenge is presented at the end of the multimedia clip.); or
periodically obtaining, by the terminal device, the online duration of the user using the online service from the server; and determining whether the online duration reaches the preset time length (Alhadeff: Figure 13, item 1301b – the View Confirmation Module on the server; Paragraph 21 – the view confirmation module presents the challenge based on an interrupt time period; 25 – a timer is provided to begin counting the interrupt time period at the start of the play of the multimedia content; 22 – the challenge generator module is disposed on the client; 208 - The client device may also download a client software module, for example, a view confirmation module b over the communication link for making service requests to the server, while the server addresses the service requests; The multimedia content, incorporating the challenge-response mechanism, may also be transmitted through the communication link and rendered on a web browser in an internet enabled client device or mobile phone as streaming multimedia content; 203 - The timer counts an interrupt time period for interrupting the playing of the multimedia content and presenting the challenge, random in content, where the interrupt time period is less than duration of the multimedia content); or 
determine by the server, in response to a message that is received from the terminal device indicating that the online duration of the user using the online service reaches the preset time length, that the duration reaches the preset time length (Alhadeff: Paragraph 22 - Challenge generator module is disposed on the server; 192 – The timer is on the client device generator; 208 - The client device may also download a client software module, for example, a view confirmation module b over the communication link for making service requests to the server, while the server addresses the service requests; The multimedia content, incorporating the challenge-response mechanism, may also be transmitted through the communication link and rendered on a web browser in an internet enabled client device or mobile phone as streaming multimedia content; 25 - The challenge is presented to each user by interrupting the play of the targeted multimedia content after an interrupt time period. The interrupt time period is less than duration of the targeted multimedia content. A timer is provided to begin counting the interrupt time period at the start of the play of the multimedia content. When the timer reaches the interrupt time period, the play of the multimedia content is interrupted to present the challenge to the user; and 133 - One or more challenges are presented at one or more times or at different time periods or time intervals, during or after the multimedia content is played. For example, the first challenge is presented half way through the play of a multimedia clip and the second challenge is presented at the end of the multimedia clip; 203 - The timer counts an interrupt time period for interrupting the playing of the multimedia content and presenting the challenge, random in content, where the interrupt time period is less than duration of the multimedia content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the timer and monitoring the online duration of the user using the online service and determining that the online duration of the user using the online service reaches the preset time length when the online duration monitored by the timer reaches the pre-set time, and the various locations of the timer module and the challenge generator that require the terminal to obtain  periodic communication (messages) from the server and/or the server receiving duration messages from the terminal device of Alhadeff as the method for determining the certain time during the presentation of the media in which to generate the challenge in the invention of Kolb, Wen and Banday.  
The rational for doing so is that it merely requires applying a known technique to a known device, method or product ready for improvement to yield predictable results based on the following evidence:  Kolb, Banday and Alhadeff are directed to authenticating users based on challenges.  Kolb and Alhadeff are directed to determining when to interrupt the presentation of media content, based on the duration of time the user has viewed the media content in order to present a challenge, obtain a challenge response, compare the challenge response to a solution, and issue a reward based on the challenge response matching the solution;  Kolb, Wen and Banday discloses the “base” method of determining that the online duration of the user using the online service reaches a preset time length but provides no specific implementation of how the duration is measured; Alhadeff contains an improvement to the “base” method in that a specific known technique of determining that the online duration of the user using the online service reaches a preset time length based on the use of a timer located on the server and/or client device that measures the duration of time a user has interacted with a media content and a challenge module located on the server and/or client device that initiates the challenge based on the duration information provided by the timer; given that both Kolb and Alhadeff are closely analogous in that they both provide a reward mechanism for the duration of time that a user interacts with a media content by interrupting the content to issue a challenge and the relatively high level of skill in the art demonstrated by the references, the application of the known technique would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve, i.e. the ability to use a timer to determine a certain time in which to interrupt a media content.

Response to Arguments
Applicant's arguments directed to the 35 USC 101 rejection of claims 1-20 filed July 1, 2022 have been fully considered but they are not persuasive.
The applicant argues that the claims as amended overcome the 35 USC 101 rejection under Step 2A, Prong 2 because the additional limitations integrate the judicial exception into a practical application. In support of this argument the applicant asserts that as amended the claims recite an authentication feature for determining whether a use is a robot or human and that the authentication process is further unified by the media reward for continuous use of the online service by the generating, extracting and presenting steps.  The examiner disagrees. As a first matter of note, the limitation “wherein the authentication is intended as a human-machine detection” does not limit the scope of the claim as it is an optional limitation as per MPEP 2111.04 which states that “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”.  The limitation describes the intended result of presenting the media content to the user for authentication, and authenticating the user’s response but does not require that “human-machine detection” actually occur. As such, the applicant is claiming that the mere act of presenting and then authenticating is intended to, but not required to, result in human-machine detection. Without requiring that “human-machine detection” actually occur the claim language suggests or makes optional but does not require steps to be performed.  Next, even if the claim limitation was required to occur, it is not considered an “additional element”, instead the limitation is considered part of the abstract idea itself.  “Additional elements” are those elements that are not included as part of the abstract idea.  It is these “additional elements” that are used to perform the abstract idea that are capable of transforming the judicial exception (abstract idea) into a practical application. In the instant case, the “additional elements” recited in the claims are “a terminal device or a server having a processor and a memory, the memory storing computer-readable instructions and a media push server” which are just general purpose computers upon which the abstract idea has been applied.  Thus, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) and, as such, the claims are clearly “directed to” an abstract idea under Step 2A, Prong 2.  The same analysis applies to the “generating, extracting and presenting” steps.  Each of these steps has been identified as part of the abstract idea and as such cannot be said to transform the abstract idea into a practical application under Step 2A, Prong 2, because it is the “additional elements” that are performing the steps that is analyzed under Step 2A, Prong 2.  The argued limitations, being part of the abstract idea, are an improvement in ineligible subject matter because any improvement obtained by the limitations is an improvement in to the abstract idea. (See SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because they are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract.). Thus, the claims as currently amended are clearly directed to an abstract idea under Step 2A, Prong 2 and the 35 USC 101 rejection has been maintained. 

 Applicant's arguments directed to the 35 USC 103 rejection of claims 1-20 filed July 1, 2022 have been fully considered but they are not persuasive.
The applicant argues that the combination of Kolb, Wen, Banday, and Alhadeff does not disclose that the same source that is used as a media reward for continuous use by a user of the online service is also used as a basis for generating the authentication content for a human-machine detection.  The examiner disagrees.  Kolb clearly discloses in at least paragraph 26 clearly discloses a media segment (source material) that includes advertisement information, and at some point during the media segment the user is presented with a challenge (media content) asking about the advertisement and allowing the user to continue viewing the media segment only if a correct answer is provided (authenticating for a human-machine detection).  Kolb also discloses in at least paragraph 27 and Figure 1 that the visual advertisement (e.g. the advertisement information within the video segment) programmatically analyzing to identify a visual aspect (media reward picture) and depicted in figure 1 is a video aspect (picture) generated from a visual advertisement, wherein the video segment included text and as such is a source text material.  Finally, Kolb discloses in at least paragraphs 18, 27, and figures 2-3 that the challenge (media content) comprises a plurality of subpictures segmented from the visual aspect (media reward picture) in the form of a programmatically generated jigsaw puzzle, wherein the picture (visual aspect/media reward picture) is segmented to form sliding tiles, which, when randomly mixed and presented, comprise the challenge (media content) and the solution comprises an arrangement of the sliding tiles matching Fig.1.  As such, it is clear that Kolb is disclosing analyzing a source material that includes text (media segment that includes advertisement information), to generate a media reward picture (visual aspect of an automobile with text identifying portions of the automobile from a visual advertisement within the source material), segmenting the media reward picture into a challenge (media content) comprising a plurality of subpictures from the media reward picture (visual aspect) which when correctly arranged into the media reward by a user (authenticating for a human-machine detection) allows the user to continue viewing the media.  This is clearly using the same source (same source content: media segment that contains a visual advertisement) as a media reward (Fig. 1) for continuous use by a user of the online service and is also used as a basis for generating the authentication content for a human-machine detection (challenge-solution based authentication) which according to at least the abstract of Kolb are used to distinguish human users vs. automated processes. Thus, the limitations of the claims as currently written have been met by the combination of the prior art of Kolb, Wen, Banday, and Alhadeff as detailed in the rejection above. 


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shuster (US Patent Number 8,291,340): discloses the selection of content to display to users based on a timer and predefined periods.
Kang (PGPUB: 2011/0238495): discloses the insertion of time dependent advertisements into media content using a timer.
Narancsik et al. (PGPUB: 2014/0149203): discloses the use of a CAPTCHA to prove that a user account is not being operated by a machine or computer program and to verify that the user was attentive while viewing content.
Hamilton, II et al. (PGPUB: 2012/0246008): providing a user with a base level of access to media such as an amount of time for which a requested media will play, upon expiration of the allotted time, the system presents a CAPTCHA test to the user and if the user provides the correct response to the CAPTCHA test, rewarding the user with additional time for which the requested media will play.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar Ilana can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3622